Citation Nr: 1441576	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  04-16 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether an overpayment of VA educational assistance benefits in the calculated amount of $31,406.00 was properly created for the period from June 2000 to April 2003.

2.  Entitlement to waiver of the recovery of overpayment of VA educational assistance benefits in the amount of $31,406.00.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The appellant served on active duty from June 1974 to June 1977 and from April 1985 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Education Center at the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) that retroactively terminated the appellant's Chapter 30 education benefits for the period from June 2000 to April 2003, resulting in an overpayment in the amount of $31,406.00.  The Committee on Waivers and Overpayments then denied waiver of recovery of overpayment in a September 2004 decision.  The appellant's claim was certified to the Board by the RO in Manila, the Republic of the Philippines.

The appellant through counsel has raised due process complaints with respect to VA's refusal to consolidate this appellant's appeal with that of 29 other claimants who raised similar claims relating to the overpayment of educational assistance benefits.  Specifically, the attorney reports that he represents all 30 such appellants and that their cases will be determined on the same facts and evidence.  In a November 2004 letter from the Board counsel was informed that VA regulations do not provide for "class action" appeals under any circumstances.  Despite such notice, the appellant's attorney submitted another letter, in July 2006, requesting one hearing for all 30 veterans that he represented.

In response to the July 2006 correspondence from counsel, the Board issued another letter in October 2006.  That communication explained that the Board had no authority to merge appeals and to do so would violate the statutory requirement that individual cases on appeal must be considered by Veterans Law Judges in the order in which they were placed on the Board's docket, as set forth in 38 U.S.C.A. § 7107.  It was further observed that consolidating the appeals placed the Board at risk of violating the Privacy Act, 5 U.S.C. § 552a, and VA regulations prohibiting disclosure of personal information to persons other than a claimant and his representative.

The October 2006 letter advised that the regulations set forth in 38 C.F.R. §§ 20.700-20.717 provide for a personal hearing to be granted on appeal only in the case of an individual appellant, or an individual appellant's representative acting on his behalf, where the appellant expresses the desire to appear in person.  It was further noted that a hearing would not normally be scheduled solely for the purpose of receiving argument by a representative.  Thus, it was concluded that the Board could not arrange for the attorney in this appeal to appear for a personal hearing to present argument on behalf of all 30 veterans that he represented, nor could it arrange for all of those veterans to appear for a single hearing.  It was explained that counsel was free to request individual hearings on each individual veteran's behalf if the individual veteran wished to individually appear and present testimony.

During a July 2007 prehearing conference conducted in Washington, D.C., the appellant's attorney informed the undersigned Veterans Law Judge that he was unaware that the Board conducted video conference hearings with the Manila RO.  As a result, and given the fact that the appellant was unable to attend a hearing held in Washington, D.C., the attorney requested that the appellant be afforded an opportunity to attend a video conference hearing before a Veterans Law Judge.  Counsel, in July 2007, submitted additional evidence with an appropriate waiver.  38 C.F.R. §§ 19.37, 20.1304.  A February 2008 Board remand instructed the Manila RO to schedule such a hearing.  The appellant failed to report for a hearing which was to have been conducted in August 2009.  As a matter of law his failure to report without good cause acts as a withdrawal of his hearing request.  38 C.F.R. § 20.704 (2013).

In September 2009, the Board found that the overpayment was valid, and that waiver of recovery of the overpayment was precluded by reason of acts of bad faith on the part of the appellant.  The appellant appealed to the United States Court of Appeals for Veterans Claims.  In January 2014, the Court vacated the Board's decision and remanded the case for further adjudication consistent with their decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In January 2014, the Court vacated the Board's September 2009 decision finding that the Board did not adequately explain how the evidence demonstrated that this appellant personally did not attend classes in compliance with the attendance policy of Ramon Magsaysay Technological University.  The Court found that the Board's reliance on collective evidence which outlined an intricate scheme carried out by Ramon Magsaysay Technological University and confirmed by many instructors, without demonstrating the individual appellant's actual rather than inferred involvement.  Given the foregoing, further development is required.

Therefore, this case is REMANDED for the following action:
 
1.  Advise the appellant that he may submit evidence in support of his claim that he attended the required classes.  The best evidence would be statements from disinterested witnesses, e.g., non-veteran students who recall the appellant's regular attendance, or graded assignment papers or examination reports which tend to show individual effort by the appellant. 

2.  Associate with the appellant's file the written class attendance policy from Ramon Magsaysay Technological University, if available, for the period from June 2000 to April 2003.  In this regard, there was a contract between Western Luzon Agricultural College (Western Luzon Agricultural College later became Ramon Magsaysay Technological University) and VA which included a requirement that the school would keep adequate records to show attendance and progress or grades, and that satisfactory standards relating to attendance, progress, and conduct would be enforced.  The contract discusses the responsibility of the school in regard to monitoring attendance but does not provide a specific requirement to be met in regard to attendance.  38 C.F.R. § 21.7153 (2013).
 
3.  Obtain unredacted copies of any and all documents pertaining to the Office of the Inspector General's February 2003 finding of fraud pertinent to the present appeal, to include those documents that specifically pertain to, or otherwise reference, this appellant. 

Any documents which identify this appellant as being personally engaged in an attempt to defraud VA; identify the course or courses that he allegedly did not attend during the period at issue; disclose the amount of alleged payments and/or gifts that this appellant personally made to the school or his instructors; explain how this appellant specifically was determined to have participated in the scheme to defraud VA; explain how this appellant deviated from the standard of maintaining satisfactory conduct and attendance; and explain what discrepancies were present in his educational record and, whether such discrepancies were considered to be sufficient evidence of his participation in a scheme to defraud the government should be included in the record. 

4.  All unredacted copies that are obtained should be covered in an envelope with a statement on the front indicating that any Privacy Act request will need to be handled in coordination with Office of General Counsel, Professional Staff Group IV. 

5.  If unable to comply with the Board's request, provide a detailed explanation of the reason for noncompliance along with supporting documentary evidence. 

6.  Obtain a written statement from the Resident Agent In Charge at Office of the Inspector General who authored the February 2003 Memorandum, or if that individual is not available a statement from another appropriate Resident Agent, that addresses the specific discrepancies, behaviors, and/or other factors considered in making the determination that this appellant was involved in a scheme to defraud the government, to include discussion of those which were not present for the other veterans mentioned in the February 2003 memorandum who were determined to have not been involved in the scheme. 

7.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, provide the appellant and his attorney with a supplemental statement of the case, with an appropriate period of time for response.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



